Joseph F. Daly, J.,
dissented, on the ground that the counsel fee of $250 to the plaintiff’s lawyer, for going to Buffalo to try the case, was not a proper item of damages, since neither the message nor the instructions to the telegraph operator who sent it contained anything from which it could be inferred that the failure to send the message would cause such an expense to, the plaintiff, and that the judgment should therefore be reversed unless the plaintiff consented to reduce it.
Loew, J., concurred in the opinion of Chief Justice Charles P. Daly.
Judgment affirmed.